DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
 2.	Claims 1, 12 and 18 are currently amended. 
Claims 6 and 15 are cancelled.
Claims 1-5, 7-14 and 16-20 are pending.

Response to Amendment
3.	Applicant’s amendments are acknowledged.

Response to Arguments
4.	Applicant’s arguments filed 3/2/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are not persuasive for the reasons set forth below.

35 USC § 103 Rejections 
First, Applicant argues that “None of the references teach nor suggest that a user-defined reporting period during which the cross-LOB activity for a user is aggregated. This level of granularity is not shown nor suggested in any of the references. Applicant has amended the independent claims to recite this distinction with the references
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that through KSR Rationale C (see MPEP 2141(III)(C)), the combination of Li and Ciurea discloses …wherein aggregating further includes aggregating the transactional data and the second transactional data in a batch mode of operation based on user- defined reporting of cross-LOB activity.
First, Li discloses user-defined reporting of cross-LOB activity (Li, ¶ 43, The aggregation of user profiles based on a plurality of user profile types may be implemented in many variations. As one example, the choice of user profile type to generate may be based on several criteria. For example, the user profile aggregator component may permit clients to select a user profile type that they wish to receive for an individual).
Further, Ciurea discloses aggregating transactional data in a batch mode of operation (Ciurea, ¶ 44, the benefits are determined based on the purchase details in accordance with loyalty program rules. The purchase details may be received from the merchant in real time as the transaction is completed at the transaction terminal, or received in batch mode via a file transmitted from the merchant with requests to settle transactions that have been previously authorized).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed batching while aggregating transactional data, based on user-defined reporting of cross-LOB activity as in the improvement discussed in Ciuera in the system executing the method of Li. As in Ciuera, it is within the capabilities of one of ordinary skill in the art to aggregate transactional data in batches based on user-defined reporting criteria with the predictable result of improving operational efficiency while managing large datasets and improving the user experience by taking into account the reporting needs of the user. As such, Examiner remains unpersuaded.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., U.S. Publication No. 2009/0083367 [hereinafter Li] in view of Ciurea et al., U.S. Publication No. 2013/0066771 [hereinafter Ciurea], and in further view of Koeten et al., U.S. Publication No. 2015/0215348 [hereinafter Koeten] and Anderson, U.S. Publication No. 2008/0294556 [hereinafter Anderson].

	Regarding claim 1, Li discloses a method, comprising: registering, by executable instructions that execute on a hardware processor from a non- transitory computer-readable storage medium as an aggregator, a user to a global user identifier (Li, ¶ 14, FIG. 9 is an illustration of an exemplary computer-readable medium comprising processor-executable instructions configured to perform a method or implement a system such as disclosed herein), (Id., ¶ 20, this system 10 includes a user profile aggregator 12 (discloses aggregator) that attempts to generate an aggregated user profile 14 based on the information for a user named John Doe stored in a plurality of user profile servers), (Id., ¶ 345, the data warehouse (149) is further configured to log (discloses registering) access to the user data), (Id., ¶ 28, a common identifier (discloses global user identifier) may be used among the user profile servers 110, 122, 134, such as a social security number or an arbitrarily assigned ID); 
receiving, by the aggregator, a first user identifier and first credentials for the user with a first service associated with a first line of business (LOB), wherein the first user identifier associated with a persona of the user when the user is accessing the first service (Li, Fig. 1, Information from mail service 20, e‐commerce service 32 and dating service 46 aggregated by server accessor procedure 18 (discloses lines of business)), (Id., ¶ 43, the user profile aggregator component may permit clients to select a user profile type that they wish to receive (discloses receiving) for an individual), (Id., ¶ 28, As another example, different identifiers may be used to match the user among various user profile services (discloses multiple user identifiers from different LOBs)), (Id., ¶ 20, system 10 includes a user profile aggregator 12 (discloses aggregator) that attempts to generate an aggregated user profile 14 (discloses global identity) based on the information for a user named John Doe (discloses persona) stored in a plurality of user profile servers, one of which provides a mail service 20, another providing an e‐commerce service 32 (e.g., an auction site or an internet merchant site)), (Id., ¶ 45, the implementation of the user profile map server may be varied in many aspects, such as the server communications protocol (e.g., FTP, HTTP, network file sharing, etc.), authentication (e.g., providing the user profile map to all users upon request, or only to authenticated users who present valid security credentials, such as a username and password, etc.) (discloses credentials)); 
receiving, by the aggregator, a second user identifier and second credentials for the user with a second service associated with a second LOB, wherein the second user identifier associated with a second persona of the user when accessing the second service; (Id., Fig. 1, Information from mail service 20, e‐commerce service 32 and dating service 46 aggregated by server accessor procedure 18 (discloses lines of business)), (Id., ¶ 43, the user profile aggregator component may permit clients to select a user profile type that they wish to receive (discloses receiving) for an individual), (Id., ¶ 28, As another example, different identifiers may be used to match the user among various user profile services (discloses multiple user identifiers from different LOBs)), (Id., ¶ 20, system 10 includes a user profile aggregator 12 (discloses aggregator) that attempts to generate an aggregated user profile 14 (discloses global identity) based on the information for a user named John Doe (discloses persona) stored in a plurality of user profile servers, one of which provides a mail service 20, another providing an e‐commerce service 32 (e.g., an auction site or an internet merchant site)), (Id., ¶ 45, the implementation of the user profile map server may be varied in many aspects, such as the server communications protocol (e.g., FTP, HTTP, network file sharing, etc.), authentication (e.g., providing the user profile map to all users upon request, or only to authenticated users who present valid security credentials, such as a username and password, etc) (discloses credentials));
 detecting, by the aggregator, a login with the global user identifier associated with the user (Id., ¶ 46, the method 270 of FIG. 8 begins at 272 and involves reading a user profile map comprising an aggregating logic specifying retrieval of respective user profile data items from the user profile data sets of the user profile servers, a user profile server map identifying the location (discloses detecting) of at least one user profile server, and a user profile server type map identifying the user profile server type of at least one user profile server 274), (Id., ¶ 20, this system 10 includes a user profile aggregator 12 (discloses aggregator) that attempts to generate an aggregated user profile 14 based on the information for a user named John Doe stored in a plurality of user profile servers), (Id., ¶ 28, a common identifier (discloses global user identifier) may be used among the user profile servers 110, 122, 134, such as a social security number or an arbitrarily assigned ID), (Id., ¶ 45, the implementation of the user profile map server may be varied in many aspects, such as the server communications protocol (e.g., FTP, HTTP, network file sharing, etc.), authentication (e.g., providing the user profile map to all users upon request, or only to authenticated users who present valid security credentials, such as a username and password, etc.) (discloses credentials/login));
 aggregating, by an aggregator… for the a persona of the user from the first line LOB with second… for the second persona of the user from the second LOB based on the global user identifier registered to the user at least across the first LOB and the second LOB by logging on to the first service as the user for the persona using the first user identifier with the first credentials to obtain the… from the first service and by logging on to the second service as the user with the second persona using the second user identifier with the second credentials and obtaining the second… from the second service, and wherein aggregating further includes aggregating the… and the second… as aggregated… for the user (Id., Fig. 1, Information from mail service 20, e‐commerce service 32 and dating service 46 aggregated by server accessor procedure 18 (discloses lines of business)), (Id., ¶ 28, a common identifier (discloses global user identifier) may be used among the user profile servers 110, 122, 134, (discloses services) such as a social security number or an arbitrarily assigned ID), (Id., ¶ 40, this exemplary system 180 may provide an advantage of easier updating of the interface information for the user profile servers (e.g., when a user profile server changes interface types, or when a new user profile server is added to the aggregation scheme having a particular kind of interface) (discloses interface for performing operations)); 
and providing, by the aggregator, integration services to online systems and the user for the… and the second… within the first LOB and second LOB by providing the aggregated… to the user, the first service, and the second service and by providing an interface for performing operations against and using the aggregated… and…, an account of the user with a specific business… (Li, ¶ 37, user profile aggregator component 152 may therefore contact the ecommerce server 160 across the internet 172 (discloses online services) (e.g. through an internet gateway 174), while fetching user profile data items and generating the aggregated user profile (discloses integration services)), (Id., Fig. 1, Information from mail service 20, e‐commerce service 32 and dating service 46 aggregated by server accessor procedure 18 (discloses specific business)), (Id., ¶ 28, a common identifier (discloses global user identifier) may be used among the user profile servers 110, 122, 134, (discloses services) such as a social security number or an arbitrarily assigned ID), (Id., ¶ 40, this exemplary system 180 may provide an advantage of easier updating of the interface information for the user profile servers (e.g., when a user profile server changes interface types, or when a new user profile server is added to the aggregation scheme having a particular kind of interface) (discloses interface for performing operations)), (Id., ¶ 43, the choice of user profile type to generate may be based on several criteria. For example, the user profile aggregator component may permit clients to select a user profile type  that they wish to receive for an individual), (Id., ¶ 41, an account user profile type may comprise account information, such as the individual's username, password, account type, and security permissions for various services (discloses account of the user)).
	While suggested, Li does not explicitly teach transactional data… transaction data… wherein aggregating further includes aggregating the transactional data and the second transactional data in a batch mode of operation based on user- defined reporting of cross-LOB activity; wherein providing further includes providing at least one operation that permits the user to define a token in the aggregated transactional data that: identifies a different user…, …and user-defined conditions, comprising the specific business, a specific LOB at a specific location for the specific business and that is valid for a specific calendar date, wherein the user defines and provides the user-defined conditions for use of the account of the user    by the different user assigning the token to the different user with the user-defined conditions, identifying the different user engaged in a different user initiated transaction with a Point-Of-Sale (POS) terminal of a specific retailer associated with the specific business of the specific LOB at the specific location during the specific time period or calendar date, appending the token to different user initiated transaction data for the different user initiated transaction, and providing the different user initiated transaction data with the token appended back to the POS terminal causing the POS terminal to present an option within a modified transaction interface to the different user that the different user can select a specific option to pay for the different user initiated transaction using the account of the user as payment for the different user initiated transaction based on the different user selecting the specific option within the modified transaction interface at the POS terminal during the different user initiated transaction.
However, Ciurea discloses transactional data (Ciurea, ¶ 450, In FIG. 3, transaction data (109) are summarized (371) using the factor solutions and cluster solutions to generate the aggregated spending profile (341)); 
Through KSR Rationale C (see MPEP 2141(III)(C)), the combination of Li and Ciurea discloses …wherein aggregating further includes aggregating the transactional data and the second transactional data in a batch mode of operation based on user- defined reporting of cross-LOB activity
First, Li discloses user-defined reporting of cross-LOB activity (Li, ¶ 43, The aggregation of user profiles based on a plurality of user profile types may be implemented in many variations. As one example, the choice of user profile type to generate may be based on several criteria. For example, the user profile aggregator component may permit clients to select a user profile type that they wish to receive for an individual).
Further, Ciurea discloses aggregating transactional data in a batch mode of operation (Ciurea, ¶ 44, the benefits are determined based on the purchase details in accordance with loyalty program rules. The purchase details may be received from the merchant in real time as the transaction is completed at the transaction terminal, or received in batch mode via a file transmitted from the merchant with requests to settle transactions that have been previously authorized).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed batching while aggregating transactional data, based on user-defined reporting of cross-LOB activity as in the improvement discussed in Ciuera in the system executing the method of Li. As in Ciuera, it is within the capabilities of one of ordinary skill in the art to aggregate transactional data in batches based on user-defined reporting criteria with the predictable result of improving operational efficiency while managing large datasets and improving the user experience by taking into account the reporting needs of the user.
Ciurea further discloses …and user-defined conditions, comprising the specific business, a specific LOB at a specific location for the specific business and that is… with the user-defined conditions, identifying the different user engaged in a different user initiated transaction with a Point-Of-Sale (POS) terminal of a specific retailer associated with the specific business of the specific LOB at the specific location during the specific time period or calendar date… back to the POS terminal causing the POS terminal… at the POS terminal during the different user initiated transaction (Ciurea, ¶ 110, the portal (143) is configured to receive a set of conditions and an identification of the user (101), determine whether there is any transaction of the user (101) that satisfies the set of conditions, and if so, provide indications of the transactions that satisfy the conditions and/or certain details about the transactions (discloses user defined conditions)), (Id., ¶ 235, the transaction handler (103) is configured to provide offers from merchants to the user (101) via the payment system, making accessing and redeeming the offers convenient for the user (101). The offers may be triggered by and/or tailored to a previous transaction, and may be valid only for a limited period of time starting from the date of the previous transaction (discloses validity for a specific time)), (Id., ¶ 52, Further data, such as merchant data that relates to the location, business, products and/or services of the merchants (discloses specific LOB and location) that receive payments from account holders for their purchases, can be used in the generation of the transaction profiles (127, 341)), (Id., ¶ 136, when the user (101) is conducting a transaction with a first merchant via the transaction handler (103), the transaction handler (103) may determine whether the characteristics of the transaction satisfy the conditions specified for an announcement, such as an advertisement, offer or coupon, from a second merchant (discloses user initiated transaction with a specific retailer based on conditions)), (Id., ¶ 98, in one embodiment, when the user (101) makes a payment online by submitting the account information (142) to the transaction terminal (105) (e.g., an online store), the transaction handler (103) obtains the IP address from the transaction terminal (105) via the acquirer processor (147)), (Id., ¶ 62, Some of the transaction profiles (127) are specific to the user (101), or to an account of the user (101), or to a group of users of which the user (101) is a member, such as a household, family (further discloses user-defined conditions (i.e. a family designation)), company, neighborhood, city, or group identified by certain characteristics related to online activities, offline purchase activities, merchant propensity, etc), (Id., ¶ 93, the user data (125) uses browser cookie information to identify the user (101). The browser cookie information is matched to account information (142) or the account number (302) to identify the user specific profile (131), such as aggregated spending profile (341), to present effective, timely, and relevant marketing information to the user (101) via the preferred communication channel (e.g., mobile communications, web, mail, email, point-of-sale (POS) terminal, etc.) (discloses identifying a user engaging with a POS terminal) within a window of time that could influence the spending behavior of the user (101)), (Id., ¶ 133, the transaction terminal (105) is a POS terminal at the checkout station in a retail store (e.g., a self-service checkout register). When the user (101) pays for a purchase via a payment card (e.g., a credit card or a debit card) (discloses user engaged in a transaction), the transaction handler (103) provides a targeted advertisement having a coupon obtained from an advertisement network).
Through KSR Rationale B, Ciurea discloses user-defined conditions… valid for a specific calendar date
First, Ciurea discloses user-defined conditions valid for a limited period of time (Ciurea, ¶ 235, the transaction handler (103) is configured to provide offers from merchants to the user (101) via the payment system, making accessing and redeeming the offers convenient for the user (101). The offers may be triggered by and/or tailored to a previous transaction, and may be valid only for a limited period of time starting from the date of the previous transaction).
Ciurea further discloses a specific a calendar date in the same citation above (i.e. the date of the previous transaction). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the limited period of time with the ‘date’ of the previous transaction.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B (See MPEP 2141(III)(B)).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the aggregation of user personas across multiple lines of business elements of
Li to include the aggregated transaction data and user-defined condition elements of Ciurea in the analogous art of aggregated spending profiles (Ciurea, ¶ 14).
The motivation for doing so would have been to "improve intelligence information about how individual customers and/or various types or groups of customers respond to the advertisements" which would in-turn help to produce an improved aggregate user profile (Li, ¶ 31) [Ciurea, ¶ 37; Li, ¶ 31].
The combination of Li and Ciurea does not explicitly teach …wherein providing further includes providing at least one operation that permits the user to define a token in the aggregated transactional data that: identifies a different user… wherein the user defines and provides the user-defined conditions for use of the account of the user    by the different user …assigning the token to the different user… appending the token to different user initiated transaction data for the different user initiated transaction, and providing the different user initiated transaction data with the token appended… to present an option within a modified transaction interface to the different user that the different user can select a specific option to pay for the different user initiated transaction using the account of the user as payment for the different user initiated transaction based on the different user selecting the specific option within the modified transaction interface.
However Koeten discloses …wherein providing further includes providing at least one operation that permits the user to define a token in the aggregated transactional data that: identifies a different user … and wherein providing further includes assigning the token to the different user… appending the token to different user initiated transaction data for the different user initiated transaction, and providing the different user initiated transaction data with the token appended… (Koeten, ¶ 52, the identity services may include, but are not limited to, Integrated Windows Authentication (WA) identity services, Public Key Infrastructure (PKI) identity services, Kerberos identity services, a token (discloses token), Active Directory, a third party website credential (e.g., a username and password of another network), Lightweight Directory Access Protocol (LDAP), Security Assertion Markup Language (SAML), etc.), (Id., ¶ 30, the identity service 170 may provide a secondary authentication mechanism based on a PKI certificate, token, or any other such information. The identity service 180 may provide supplemental attributes that correspond to a user (discloses assigning a token to a user)), (Id., ¶ 53, Although FIG. 5 illustrates a virtual identity for a single user being populated by two identity services, any number and any type of identity services may be used to populate multiple virtual identities of multiple users (discloses identifying a different user)), (Id., ¶ 54, a virtual identity of a first user may be populated based on attribute fields of a first identity service and a second identity service. A virtual identity of a second user may be based on attribute fields of the first identity service, a third identity service, and fourth identity service. Thus, the virtual identity may be a mapping between the first and second users and the various attribute fields of the first, second, third, and fourth identity services).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li and the transactional data elements of Ciurea to include the second-user and token element of Koeten in the analogous art of aggregated virtual identities (Koeten, ¶ 47).
The motivation for doing so would have been to improve the ease and simplicity of navigating "disparate attribute information stored at different identity services" as discussed in Koeten (¶ 5). Such improvements would help to provide improved intelligence information about how individual customers and/or various types or groups of customers respond to the advertisements as discussed in Ciurea (¶ 37), and would thus help to produce an improved aggregate user profile (Li, ¶ 31). [Koeten, ¶ 5; Ciurea, ¶ 37; Li, ¶ 31].
While suggested, the combination of Li, Ciurea and Koeten does not explicitly teach …wherein the user defines and provides the user-defined conditions for use of the account of the user    by the different user… to present an option within a modified transaction interface to the different user that the different user can select a specific option to pay for the different user initiated transaction using the account of the user as payment for the different user initiated transaction based on the different user selecting the specific option within the modified transaction interface.
However, Anderson discloses …wherein the user defines and provides the user-defined conditions for use of the account of the user    by the different user… to present an option within a modified transaction interface to the different user that the different user can select a specific option to pay for the different user initiated transaction using the account of the user as payment for the different user initiated transaction based on the different user selecting the specific option within the modified transaction interface (Anderson, ¶ 108, the verbal confirmation parameter may be defined such that only transactions occurring outside of the customer's authorized area require verbal confirmation. The customer also may set parameters to allow additional users to process transactions through the customer's Message Wallet. More particularly, a parent may use the additional user parameter to allow a child to access the parent's Message Wallet to pay for the child's transactions. For example, a parent may configure their Message Wallet for child access such that the child could pay for their school lunch using the parent's Message Wallet), (Id., ¶ 111, Message Wallet configuration interface 1300 provides the Message Wallet customer the option to allow additional users to access the customer's Message Wallet. For example, a parent may allow a child to access the parent's Message Wallet. The parent may then monitor the child's spending and choose whether to authorize Message Wallet transactions initiated by the child. The Message Wallet configuration interface 1300 is not limited to familial relationships. For instance, a corporation may use the Message Wallet configuration interface 1300 to authorize its employees to use the corporation's Message Wallet to pay for business transactions. As described in the examples above, the Message Wallet configuration interface 1300 allows the Message Wallet customer to supervise transactions of linked users). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li, the transactional data elements of Ciurea and the different-user and token element of Koeten to include the different-user transaction interface elements of Anderson in the analogous art of aggregated message wallets (Anderson, ¶ 153).
The motivation for doing so would have been to improve the ease and simplicity of navigating messages, and thus help to produce an improved aggregated user profile by “designat[ing] one or more messages as enhanced messages that, in turn, involve[s] exchange of alerts and reports between a recipient user and a sending user as to whether a message should be delivered to the sending user” [Anderson, ¶ 48; Koeten, ¶ 5; Ciurea, ¶ 37; Li, ¶ 31].

Regarding claim 3, the combination of Li, Ciurea, Koeten and Anderson discloses the method of claim 1.
Li further discloses wherein aggregating further includes obtaining identifying information from the user for the persona and second identifying information for the second persona. (Li, Paragraph 20, user profile aggregator 12 generates an aggregated user profile 14 based on the information for a user stored in a plurality of user profile servers).

Regarding claim 12, Li discloses a method, comprising: registering, by executable instructions that execute on a hardware processor from a non- transitory computer-readable storage medium as an aggregator/integrator service, a user to a global user identifier (Li, ¶ 14, FIG. 9 is an illustration of an exemplary computer-readable medium comprising processor-executable instructions configured to perform a method or implement a system such as disclosed herein), (Id., ¶ 20, this system 10 includes a user profile aggregator 12 (discloses aggregator) that attempts to generate an aggregated user profile 14 based on the information for a user named John Doe stored in a plurality of user profile servers), (Id., ¶ 26, the retrieving 66 may be integrated (discloses integration) with the aggregating 68, such that the user profile is aggregated by including items yielded by the retrieving 66), (Id., ¶ 345, the data warehouse (149) is further configured to log (discloses registering) access to the user data), (Id., ¶ 28, a common identifier (discloses global user identifier) may be used among the user profile servers 110, 122, 134, such as a social security number or an arbitrarily assigned ID);
 receiving, by the aggregator/integrator service, a first user identifier and first credentials for the user with a first service associated with a first line of business (LOB), wherein the first user identifier associated with a persona of the user when the user is accessing the first service (Li, Fig. 1, Information from mail service 20, e‐commerce service 32 and dating service 46 aggregated by server accessor procedure 18 (discloses lines of business)), (Id., ¶ 43, the user profile aggregator component may permit clients to select a user profile type that they wish to receive (discloses receiving) for an individual), (Id., ¶ 28, As another example, different identifiers may be used to match the user among various user profile services (discloses multiple user identifiers from different LOBs)), (Id., ¶ 20, system 10 includes a user profile aggregator 12 (discloses aggregator) that attempts to generate an aggregated user profile 14 (discloses global identity) based on the information for a user named John Doe (discloses persona) stored in a plurality of user profile servers, one of which provides a mail service 20, another providing an e‐commerce service 32 (e.g., an auction site or an internet merchant site)), (Id., ¶ 45, the implementation of the user profile map server may be varied in many aspects, such as the server communications protocol (e.g., FTP, HTTP, network file sharing, etc.), authentication (e.g., providing the user profile map to all users upon request, or only to authenticated users who present valid security credentials, such as a username and password, etc) (discloses credentials));
 receiving, by the aggregator/integrator service, a second user identifier and second credentials for the user with a second service associated with a second line of business (LOB), wherein the second user identifier associated with a second persona of the user when the user is accessing the second service (Li, Fig. 1, Information from mail service 20, e‐commerce service 32 and dating service 46 aggregated by server accessor procedure 18 (discloses lines of business)), (Id., ¶ 43, the user profile aggregator component may permit clients to select a user profile type that they wish to receive (discloses receiving) for an individual), (Id., ¶ 28, As another example, different identifiers may be used to match the user among various user profile services (discloses multiple user identifiers from different LOBs)), (Id., ¶ 20, system 10 includes a user profile aggregator 12 (discloses aggregator) that attempts to generate an aggregated user profile 14 (discloses global identity) based on the information for a user named John Doe (discloses persona) stored in a plurality of user profile servers, one of which provides a mail service 20, another providing an e‐commerce service 32 (e.g., an auction site or an internet merchant site)), (Id., ¶ 45, the implementation of the user profile map server may be varied in many aspects, such as the server communications protocol (e.g., FTP, HTTP, network file sharing, etc.), authentication (e.g., providing the user profile map to all users upon request, or only to authenticated users who present valid security credentials, such as a username and password, etc.) (Discloses credentials)); 
generating, by an aggregator/integrator service a cross line of business (LOB)… for the user based on the global user identifier that maps the persona and the second persona with the first LOB and the second LOB through the first service and the second service (Id., Fig. 1, Information from mail service 20, e‐commerce service 32 and dating service 46 aggregated by server accessor procedure 18 (discloses lines of business)), (Id., ¶ 43, the user profile aggregator component may permit clients to select a user profile type that they wish to receive (discloses receiving) for an individual), (Id., ¶ 28, As another example, different identifiers may be used to match the user among various user profile services (discloses multiple user identifiers from different LOBs)), (Id., ¶ 20, system 10 includes a user profile aggregator 12 (discloses aggregator) that attempts to generate an aggregated user profile 14 (discloses global identity) based on the information for a user named John Doe stored in a plurality of user profile servers (discloses personas), one of which provides a mail service 20, another providing an e‐commerce service 32 (e.g., an auction site or an internet merchant site)); 
associating, by the aggregator/integrator service, the cross LOB… with… for the user in a first LOB repository and a second LOB repository through insertion of the cross LOB… into the… maintained by the first service and the second service by interacting with the first service using the first user identifier and first credentials as the user for the persona to insert the cross LOB… into first… maintained in the first LOB repository and by interacting with the second service using the second user identifier and the second credentials as the user with the second persona to insert the cross LOB authorization into second… maintained in the second LOB repository (Li, ¶ 36, FIG. 4 illustrates a variation of these techniques that includes a user profile server map that identifies the location (discloses repositories) of at least one of the user profile servers), (Li, Fig. 1, Information from mail service 20, e‐commerce service 32 and dating service 46 aggregated by server accessor procedure 18 (discloses lines of business)), (Id., ¶ 28, As another example, different identifiers may be used to match the user among various user profile services (discloses multiple user identifiers from different LOBs)), (Id., ¶ 20, system 10 includes a user profile aggregator 12 (discloses aggregator) that attempts to generate an aggregated user profile 14 (discloses global identity) based on the information for a user named John Doe (discloses persona) stored in a plurality of user profile servers, one of which provides a mail service 20, another providing an e‐commerce service 32 (e.g., an auction site or an internet merchant site)), (Id., ¶ 45, the implementation of the user profile map server may be varied in many aspects, such as the server communications protocol (e.g., FTP, HTTP, network file sharing, etc.), authentication (discloses authorization) (e.g., providing the user profile map to all users upon request, or only to authenticated users who present valid security credentials, such as a username and password, etc.) (Discloses credentials)); 
and processing, by the aggregator/integrator service, at least one action against the… that integrates… a by interacting with the first service and the second service to access the first… of the first LOB repository and the second… of the second LOB repository to identify the… having the cross LOB…AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 5Application Number: 15/142,122Dkt: 16-280Filing Date: April 29, 2016 Title: IDENTITY AGGREGATION AND INTEGRATIONand wherein processing further includes providing an interface to the user, the first service, and requesting and processing, by the second service, the at least one action by… an account of the user with a specific business,… (Li, ¶ 37, user profile aggregator component 152 may therefore contact the ecommerce server 160 across the internet 172 (discloses online services) (e.g. through an internet gateway 174), while fetching user profile data items and generating the aggregated user profile (discloses integration services)), (Id., Fig. 1, Information from mail service 20, e‐commerce service 32 and dating service 46 aggregated by server accessor procedure 18 (discloses specific business)), (Id., ¶ 28, a common identifier (discloses global user identifier) may be used among the user profile servers 110, 122, 134, (discloses services) such as a social security number or an arbitrarily assigned ID), (Id., ¶ 40, this exemplary system 180 may provide an advantage of easier updating of the interface information for the user profile servers (e.g., when a user profile server changes interface types, or when a new user profile server is added to the aggregation scheme having a particular kind of interface) (discloses interface for performing operations)), (Id., ¶ 43, the choice of user profile type to generate may be based on several criteria. For example, the user profile aggregator component may permit clients to select a user profile type  that they wish to receive for an individual), (Id., ¶ 41, an account user profile type may comprise account information, such as the individual's username, password, account type, and security permissions for various services (discloses account of the user)).
	While suggested, Li does not explicitly teach transactional data; wherein providing further includes providing at least one operation by permitting the user to define a specific cross LOB token in the transaction data, the specific cross LOB token comprises: a different user identifier for a different user…, …and user-defined conditions, comprising the specific business, a specific LOB at a specific location and that is valid for a specific calendar date, wherein the user defines and provides the user-defined conditions for use of the account of the user by the different user, assigning the specific cross LOB token to the different user identifier with the user-defined conditions, identifying the different user engaged in a different user initiated transaction with a Point-Of-Sale (POS) terminal of a specific retailer associated with the specific business of the specific LOB at the specific location during the specific time period or calendar date, appending the specific cross LOB token to different user initiated transaction data for the different user initiated transaction, and providing the different user initiated transaction data with the token appended back to the POS terminal causing the POS terminal to present an option within a modified transaction interface to the different user that the different user can select a specific option to pay for the different user initiated transaction using the account of the user as payment for the different user initiated transaction based on the different user selecting the specific option within the modified transaction interface at the POS terminal during the different user initiated transaction, …wherein aggregating further includes aggregating the transactional data and the second transactional data in a batch mode of operation based on user- defined reporting of cross-LOB activity.
However, Ciurea discloses transactional data (Ciurea, ¶ 450, In FIG. 3, transaction data (109) are summarized (371) using the factor solutions and cluster solutions to generate the aggregated spending profile (341)); …and user-defined conditions, comprising the specific business, a specific LOB at a specific location and that is… with the user-defined conditions, identifying the different user engaged in a different user initiated transaction with a Point-Of-Sale (POS) terminal of a specific retailer associated with the specific business of the specific LOB at the specific location during the specific time period or calendar date… back to the POS terminal causing the POS terminal… at the POS terminal during the different user initiated transaction (Ciurea, ¶ 110, the portal (143) is configured to receive a set of conditions and an identification of the user (101), determine whether there is any transaction of the user (101) that satisfies the set of conditions, and if so, provide indications of the transactions that satisfy the conditions and/or certain details about the transactions (discloses user defined conditions)), (Id., ¶ 235, the transaction handler (103) is configured to provide offers from merchants to the user (101) via the payment system, making accessing and redeeming the offers convenient for the user (101). The offers may be triggered by and/or tailored to a previous transaction, and may be valid only for a limited period of time starting from the date of the previous transaction (discloses validity for a specific time)), (Id., ¶ 52, Further data, such as merchant data that relates to the location, business, products and/or services of the merchants (discloses specific LOB and location) that receive payments from account holders for their purchases, can be used in the generation of the transaction profiles (127, 341)), (Id., ¶ 136, when the user (101) is conducting a transaction with a first merchant via the transaction handler (103), the transaction handler (103) may determine whether the characteristics of the transaction satisfy the conditions specified for an announcement, such as an advertisement, offer or coupon, from a second merchant (discloses user initiated transaction with a specific retailer based on conditions)), (Id., ¶ 98, in one embodiment, when the user (101) makes a payment online by submitting the account information (142) to the transaction terminal (105) (e.g., an online store), the transaction handler (103) obtains the IP address from the transaction terminal (105) via the acquirer processor (147)), (Id., ¶ 62, Some of the transaction profiles (127) are specific to the user (101), or to an account of the user (101), or to a group of users of which the user (101) is a member, such as a household, family (further discloses user-defined conditions (i.e. a family designation)), company, neighborhood, city, or group identified by certain characteristics related to online activities, offline purchase activities, merchant propensity, etc), (Id., ¶ 93, the user data (125) uses browser cookie information to identify the user (101). The browser cookie information is matched to account information (142) or the account number (302) to identify the user specific profile (131), such as aggregated spending profile (341), to present effective, timely, and relevant marketing information to the user (101) via the preferred communication channel (e.g., mobile communications, web, mail, email, point-of-sale (POS) terminal, etc.) (discloses identifying a user engaging with a POS terminal) within a window of time that could influence the spending behavior of the user (101)), (Id., ¶ 133, the transaction terminal (105) is a POS terminal at the checkout station in a retail store (e.g., a self-service checkout register). When the user (101) pays for a purchase via a payment card (e.g., a credit card or a debit card) (discloses user engaged in a transaction), the transaction handler (103) provides a targeted advertisement having a coupon obtained from an advertisement network).
Through KSR Rationale B, Ciurea discloses user-defined conditions… valid for a specific calendar date
First, Ciurea does disclose user-defined conditions valid for a limited period of time (Ciurea, ¶ 235, the transaction handler (103) is configured to provide offers from merchants to the user (101) via the payment system, making accessing and redeeming the offers convenient for the user (101). The offers may be triggered by and/or tailored to a previous transaction, and may be valid only for a limited period of time starting from the date of the previous transaction).
Ciurea further discloses a specific a calendar date in the same citation above (i.e. the date of the previous transaction). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the limited period of time with the ‘date’ of the previous transaction.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B (See MPEP 2141(III)(B)).
Through KSR Rationale C (see MPEP 2141(III)(C)), the combination of Li and Ciurea discloses …wherein aggregating further includes aggregating the transactional data and the second transactional data in a batch mode of operation based on user- defined reporting of cross-LOB activity.
First, Li discloses user-defined reporting of cross-LOB activity (Li, ¶ 43, The aggregation of user profiles based on a plurality of user profile types may be implemented in many variations. As one example, the choice of user profile type to generate may be based on several criteria. For example, the user profile aggregator component may permit clients to select a user profile type that they wish to receive for an individual).
Further, Ciurea discloses aggregating transactional data in a batch mode of operation (Ciurea, ¶ 44, the benefits are determined based on the purchase details in accordance with loyalty program rules. The purchase details may be received from the merchant in real time as the transaction is completed at the transaction terminal, or received in batch mode via a file transmitted from the merchant with requests to settle transactions that have been previously authorized).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed batching while aggregating transactional data, based on user-defined reporting of cross-LOB activity as in the improvement discussed in Ciuera in the system executing the method of Li. As in Ciuera, it is within the capabilities of one of ordinary skill in the art to aggregate transactional data in batches based on user-defined reporting criteria with the predictable result of improving operational efficiency while managing large datasets and improving the user experience by taking into account the reporting needs of the user.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the aggregation of user personas across multiple lines of business elements of
Li to include the aggregated transaction data and user-defined condition elements of Ciurea in the analogous art of aggregated spending profiles (Ciurea, ¶ 14) for the same reasons as stated for claim 1. 
The combination of Li and Ciurea does not explicitly teach wherein providing further includes providing at least one operation by permitting the user to define a specific cross LOB token in the transaction data, the specific cross LOB token comprises: a different user identifier for a different user… … and wherein providing further includes assigning the specific cross LOB token to the different user… wherein the user defines and provides the user-defined conditions for use of the account of the user by the different user… appending the specific cross LOB token to different user initiated transaction data for the different user initiated transaction, and providing the different user initiated transaction data with the token appended… to present an option within a modified transaction interface to the different user that the different user can select a specific option to pay for the different user initiated transaction using the account of the user as payment for the different user initiated transaction based on the different user selecting the specific option within the modified transaction interface.
However Koeten discloses wherein providing further includes providing at least one operation by permitting the user to define a specific cross LOB token in the transaction data, the specific cross LOB token comprises: a different user identifier for a different user… and wherein providing further includes assigning the token to the different user assigning the specific cross LOB token to the different user… appending the specific cross LOB token to different user initiated transaction data for the different user initiated transaction, and providing the different user initiated transaction data with the token appended… (Koeten, ¶ 52, the identity services may include, but are not limited to, Integrated Windows Authentication (WA) identity services, Public Key Infrastructure (PKI) identity services, Kerberos identity services, a token (discloses token), Active Directory, a third party website credential (e.g., a username and password of another network), Lightweight Directory Access Protocol (LDAP), Security Assertion Markup Language (SAML), etc.), (Id., ¶ 30, the identity service 170 may provide a secondary authentication mechanism based on a PKI certificate, token, or any other such information. The identity service 180 may provide supplemental attributes that correspond to a user (discloses assigning a token to a user)), (Id., ¶ 53, Although FIG. 5 illustrates a virtual identity for a single user being populated by two identity services, any number and any type of identity services may be used to populate multiple virtual identities of multiple users (discloses identifier for a different user)), (Id., ¶ 54, a virtual identity of a first user may be populated based on attribute fields of a first identity service and a second identity service. A virtual identity of a second user may be based on attribute fields of the first identity service, a third identity service, and fourth identity service. Thus, the virtual identity may be a mapping between the first and second users and the various attribute fields of the first, second, third, and fourth identity services).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li and the transactional data elements of Ciurea to include the second-user and token element of Koeten in the analogous art of aggregated virtual identities (Koeten, ¶ 47) for the same reasons as stated for claim 1.
While suggested, the combination of Li, Ciurea and Koeten does not explicitly teach …wherein the user defines and provides the user-defined conditions for use of the account of the user by the different user… to present an option within a modified transaction interface to the different user that the different user can select a specific option to pay for the different user initiated transaction using the account of the user as payment for the different user initiated transaction based on the different user selecting the specific option within the modified transaction interface.
However, Anderson discloses …wherein the user defines and provides the user-defined conditions for use of the account of the user by the different user… to present an option within a modified transaction interface to the different user that the different user can select a specific option to pay for the different user initiated transaction using the account of the user as payment for the different user initiated transaction based on the different user selecting the specific option within the modified transaction interface (Anderson, ¶ 108, the verbal confirmation parameter may be defined such that only transactions occurring outside of the customer's authorized area require verbal confirmation. The customer also may set parameters to allow additional users to process transactions through the customer's Message Wallet. More particularly, a parent may use the additional user parameter to allow a child to access the parent's Message Wallet to pay for the child's transactions. For example, a parent may configure their Message Wallet for child access such that the child could pay for their school lunch using the parent's Message Wallet), (Id., ¶ 111, Message Wallet configuration interface 1300 provides the Message Wallet customer the option to allow additional users to access the customer's Message Wallet. For example, a parent may allow a child to access the parent's Message Wallet. The parent may then monitor the child's spending and choose whether to authorize Message Wallet transactions initiated by the child. The Message Wallet configuration interface 1300 is not limited to familial relationships. For instance, a corporation may use the Message Wallet configuration interface 1300 to authorize its employees to use the corporation's Message Wallet to pay for business transactions. As described in the examples above, the Message Wallet configuration interface 1300 allows the Message Wallet customer to supervise transactions of linked users). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li, the transactional data elements of Ciurea and the different-user and token element of Koeten to include the different-user transaction interface elements of Anderson in the analogous art of aggregated message wallets (Anderson, ¶ 153) for the same reasons as stated for claim 1.

Regarding claim 16, the combination of Li, Ciurea, Koeten and Anderson discloses the method of claim 12.
Li further discloses further comprising, detecting, by the aggregator/integrator service, the user transaction over the first service and authenticating the user based on the cross LOB [Koeten discloses authorization token] for transacting with the second service (Li, ¶ 37, user profile aggregator component 152 may therefore contact the ecommerce server 160 across the internet 172 (discloses online services) (e.g. through an internet gateway 174), while fetching user profile data items and generating the aggregated user profile (discloses integration services)), (Id., ¶ 28, a common identifier (discloses global user identifier) may be used among the user profile servers 110, 122, 134, (discloses services) such as a social security number or an arbitrarily assigned ID)).
However Koeten further discloses authorization token (Koeten, Fig. 1 & Paragraph 30, Lines 1‐4, Identity Service Broker 150 manages the identity services 160, 170, and 180 using a token‐based authentication system).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li and the transactional data elements of Ciurea to include the authorization token element of Koeten in the analogous art of aggregated virtual identities of a user for the same reasons as stated for claim 1.

Regarding claim 17, the combination of Li, Ciurea, Koeten and Anderson discloses the method of claim 12.
Li further discloses further comprising, permitting, by the aggregator/integrator service, the user to access an account while transacting with the first service where that account is associated with the second LOB based on the cross LOB [Koeten discloses authorization token] using the second user identifier and second credentials to interact with the second service to access the account while the user is transacting with the first LOB using the first service (Li, ¶ 37, user profile aggregator component 152 may therefore contact the ecommerce server 160 across the internet 172 (discloses online services) (e.g. through an internet gateway 174), while fetching user profile data items and generating the aggregated user profile (discloses integration services)), (Id., ¶ 28, a common identifier (discloses global user identifier) may be used among the user profile servers 110, 122, 134, (discloses services) such as a social security number or an arbitrarily assigned ID)), (Id., ¶ 45, the implementation of the user profile map server may be varied in many aspects, such as the server communications protocol (e.g., FTP, HTTP, network file sharing, etc.), authentication (e.g., providing the user profile map to all users upon request, or only to authenticated users who present valid security credentials, such as a username and password, etc.) (Discloses credentials)).
However Koeten further discloses authorization token (Koeten, Fig. 1 & Paragraph 30, Lines 1‐4, Identity Service Broker 150 manages the identity services 160, 170, and 180 using a token‐based authentication system).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li and the transactional data elements of Ciurea to include the authorization token element of Koeten in the analogous art of aggregated virtual identities of a user for the same reasons as stated for claim 1.

Regarding claim 18, Li discloses a system, comprising: a hardware processor configured to execute executable instructions from a non-transitory computer-readable storage medium, the executable instructions representing an aggregator/integrator service (Li, ¶ FIG. 9 is an illustration of an exemplary computer-readable medium comprising processor-executable instructions configured to perform a method or implement a system such as disclosed herein); 
the aggregator/integrator service when executed cause the hardware processor register a user to a global identifier (Li, ¶ 14, FIG. 9 is an illustration of an exemplary computer-readable medium comprising processor-executable instructions configured to perform a method or implement a system such as disclosed herein), (Id., ¶ 20, this system 10 includes a user profile aggregator 12 (discloses aggregator) that attempts to generate an aggregated user profile 14 based on the information for a user named John Doe stored in a plurality of user profile servers), (Id., ¶ 345, the data warehouse (149) is further configured to log (discloses registering) access to the user data), (Id., ¶ 28, a common identifier (discloses global user identifier) may be used among the user profile servers 110, 122, 134, such as a social security number or an arbitrarily assigned ID); 
receive a first user identifier and first credentials used by the user when accessing a first service associated with a first line of business (LOB) (Li, Fig. 1, Information from mail service 20, e‐commerce service 32 and dating service 46 aggregated by server accessor procedure 18 (discloses lines of business)), (Id., ¶ 43, the user profile aggregator component may permit clients to select a user profile type that they wish to receive (discloses receiving) for an individual), (Id., ¶ 28, As another example, different identifiers may be used to match the user among various user profile services (discloses multiple user identifiers from different LOBs)), (Id., ¶ 20, system 10 includes a user profile aggregator 12 (discloses aggregator) that attempts to generate an aggregated user profile 14 (discloses global identity) based on the information for a user named John Doe (discloses persona) stored in a plurality of user profile servers, one of which provides a mail service 20, another providing an e‐commerce service 32 (e.g., an auction site or an internet merchant site)), (Id., ¶ 45, the implementation of the user profile map server may be varied in many aspects, such as the server communications protocol (e.g., FTP, HTTP, network file sharing, etc.), authentication (e.g., providing the user profile map to all users upon request, or only to authenticated users who present valid security credentials, such as a username and password, etc.) (Discloses credentials)); 
receive a second user identifier and second credentials used by the user when accessing a second service associated with a second LOB; aggregate… for a user occurring over multiple different lines of businesses (LOBs) based on the global identifier by interacting with the first service as the user using the first user identifier and the first credentials and by interacting with the second service as the user using the second user identifier and the second credentials to identify first… of the user with the first LOB and to identify second… of the user with the second LOB, wherein the first… and the second… are combined as aggregated… for the user (Id., Fig. 1, Information from mail service 20, e‐commerce service 32 and dating service 46 aggregated by server accessor procedure 18 (discloses lines of business)), (Id., ¶ 43, the user profile aggregator component may permit clients to select a user profile type that they wish to receive (discloses receiving) for an individual), (Id., ¶ 28, As another example, different identifiers may be used to match the user among various user profile services (discloses multiple user identifiers from different LOBs)), (Id., ¶ 20, system 10 includes a user profile aggregator 12 (discloses aggregator) that attempts to generate an aggregated user profile 14 (discloses global identity) based on the information for a user named John Doe (discloses persona) stored in a plurality of user profile servers, one of which provides a mail service 20, another providing an e‐commerce service 32 (e.g., an auction site or an internet merchant site)), (Id., ¶ 45, the implementation of the user profile map server may be varied in many aspects, such as the server communications protocol (e.g., FTP, HTTP, network file sharing, etc.), authentication (e.g., providing the user profile map to all users upon request, or only to authenticated users who present valid security credentials, such as a username and password, etc.) (Discloses credentials)), (Id., Fig. 1, Information from mail service 20, e‐commerce service 32 and dating service 46 aggregated by server accessor procedure 18 (discloses lines of business)), (Id., ¶ 28, a common identifier (discloses global user identifier) may be used among the user profile servers 110, 122, 134, (discloses services) such as a social security number or an arbitrarily assigned ID), (Id., ¶ 40, this exemplary system 180 may provide an advantage of easier updating of the interface information for the user profile servers (e.g., when a user profile server changes interface types, or when a new user profile server is added to the aggregation scheme having a particular kind of interface) (discloses interface for performing operations)); 
and provide interfaces to perform services for integrating the aggregated transactional data to the first service, the second service, and the user… an account of the user with a specific business,… (Li, ¶ 37, user profile aggregator component 152 may therefore contact the ecommerce server 160 across the internet 172 (discloses online services) (e.g. through an internet gateway 174), while fetching user profile data items and generating the aggregated user profile (discloses integration services)), (Id., Fig. 1, Information from mail service 20, e‐commerce service 32 and dating service 46 aggregated by server accessor procedure 18 (discloses specific business)), (Id., ¶ 28, a common identifier (discloses global user identifier) may be used among the user profile servers 110, 122, 134, (discloses services) such as a social security number or an arbitrarily assigned ID), (Id., ¶ 40, this exemplary system 180 may provide an advantage of easier updating of the interface information for the user profile servers (e.g., when a user profile server changes interface types, or when a new user profile server is added to the aggregation scheme having a particular kind of interface) (discloses interface for performing operations)), (Id., ¶ 43, the choice of user profile type to generate may be based on several criteria. For example, the user profile aggregator component may permit clients to select a user profile type  that they wish to receive for an individual), ¶ 41, an account user profile type may comprise account information, such as the individual's username, password, account type, and security permissions for various services (discloses account of the user)).
	While suggested, Li does not explicitly teach …transactional data; …wherein aggregating further includes aggregating the transactional data and the second transactional data in a batch mode of operation based on user- defined reporting of cross-LOB activity… wherein providing further includes providing at least one operation by permitting the user to define a specific cross LOB token in the transaction data, the specific cross LOB token comprises: a different user identifier for a different user… …and user-defined conditions comprising the specific business, a specific LOB at a specific location and that is valid for a specific calendar date, wherein the user defines and provides the user-defined conditions for use of the account of the user by the different user, assigning the token to the different user with the user-defined conditions, identifying the different user engaged in a different user initiated transaction with a Point-Of-Sale (POS) terminal of a specific retailer associated with the specific business of the specific LOB at the specific location during the specific time period or calendar date, appending the token to different user initiated transaction data for the different user initiated transaction, and providing the different user initiated transaction data with the token appended back to the POS terminal causing the POS terminal to present an option within a modified transaction interface to the different user that the different user can select a specific option to pay for the different user initiated transaction using the account of the user as payment for the different user initiated transaction based on the different user selecting the specific option within the modified transaction interface at the POS terminal during the different user initiated transaction.
However, Ciurea discloses transactional data (Ciurea, ¶ 450, In FIG. 3, transaction data (109) are summarized (371) using the factor solutions and cluster solutions to generate the aggregated spending profile (341)); …and user-defined conditions comprising a specific business, a specific LOB at a specific location and that is… with the user-defined conditions, identifying the different user engaged in a different user initiated transaction with a Point-Of-Sale (POS) terminal of a specific retailer associated with the specific business of the specific LOB at the specific location during the specific time period or calendar date… back to the POS terminal causing the POS terminal… at the POS terminal during the different user initiated transaction (Ciurea, ¶ 110, the portal (143) is configured to receive a set of conditions and an identification of the user (101), determine whether there is any transaction of the user (101) that satisfies the set of conditions, and if so, provide indications of the transactions that satisfy the conditions and/or certain details about the transactions (discloses user defined conditions)), (Id., ¶ 235, the transaction handler (103) is configured to provide offers from merchants to the user (101) via the payment system, making accessing and redeeming the offers convenient for the user (101). The offers may be triggered by and/or tailored to a previous transaction, and may be valid only for a limited period of time starting from the date of the previous transaction (discloses validity for a specific time)), (Id., ¶ 52, Further data, such as merchant data that relates to the location, business, products and/or services of the merchants (discloses specific LOB and location) that receive payments from account holders for their purchases, can be used in the generation of the transaction profiles (127, 341)), (Id., ¶ 136, when the user (101) is conducting a transaction with a first merchant via the transaction handler (103), the transaction handler (103) may determine whether the characteristics of the transaction satisfy the conditions specified for an announcement, such as an advertisement, offer or coupon, from a second merchant (discloses user initiated transaction with a specific retailer based on conditions)), (Id., ¶ 98, in one embodiment, when the user (101) makes a payment online by submitting the account information (142) to the transaction terminal (105) (e.g., an online store), the transaction handler (103) obtains the IP address from the transaction terminal (105) via the acquirer processor (147)), (Id., ¶ 62, Some of the transaction profiles (127) are specific to the user (101), or to an account of the user (101), or to a group of users of which the user (101) is a member, such as a household, family (further discloses user-defined conditions (i.e. a family designation)), company, neighborhood, city, or group identified by certain characteristics related to online activities, offline purchase activities, merchant propensity, etc), (Id., ¶ 93, the user data (125) uses browser cookie information to identify the user (101). The browser cookie information is matched to account information (142) or the account number (302) to identify the user specific profile (131), such as aggregated spending profile (341), to present effective, timely, and relevant marketing information to the user (101) via the preferred communication channel (e.g., mobile communications, web, mail, email, point-of-sale (POS) terminal, etc.) (discloses identifying a user engaging with a POS terminal) within a window of time that could influence the spending behavior of the user (101)), (Id., ¶ 133, the transaction terminal (105) is a POS terminal at the checkout station in a retail store (e.g., a self-service checkout register). When the user (101) pays for a purchase via a payment card (e.g., a credit card or a debit card) (discloses user engaged in a transaction), the transaction handler (103) provides a targeted advertisement having a coupon obtained from an advertisement network).
Through KSR Rationale C (see MPEP 2141(III)(C)), the combination of Li and Ciurea discloses …wherein aggregating further includes aggregating the transactional data and the second transactional data in a batch mode of operation based on user- defined reporting of cross-LOB activity.
First, Li discloses user-defined reporting of cross-LOB activity (Li, ¶ 43, The aggregation of user profiles based on a plurality of user profile types may be implemented in many variations. As one example, the choice of user profile type to generate may be based on several criteria. For example, the user profile aggregator component may permit clients to select a user profile type that they wish to receive for an individual).
Further, Ciurea discloses aggregating transactional data in a batch mode of operation (Ciurea, ¶ 44, the benefits are determined based on the purchase details in accordance with loyalty program rules. The purchase details may be received from the merchant in real time as the transaction is completed at the transaction terminal, or received in batch mode via a file transmitted from the merchant with requests to settle transactions that have been previously authorized).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed batching while aggregating transactional data, based on user-defined reporting of cross-LOB activity as in the improvement discussed in Ciuera in the system executing the method of Li. As in Ciuera, it is within the capabilities of one of ordinary skill in the art to aggregate transactional data in batches based on user-defined reporting criteria with the predictable result of improving operational efficiency while managing large datasets and improving the user experience by taking into account the reporting needs of the user.
Through KSR Rationale B, Ciurea discloses …user-defined conditions… valid for a specific calendar date
First, Ciurea does disclose user-defined conditions valid for a limited period of time (Ciurea, ¶ 235, the transaction handler (103) is configured to provide offers from merchants to the user (101) via the payment system, making accessing and redeeming the offers convenient for the user (101). The offers may be triggered by and/or tailored to a previous transaction, and may be valid only for a limited period of time starting from the date of the previous transaction).
Ciurea further discloses a specific a calendar date in the same citation above (i.e. the date of the previous transaction). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the limited period of time with the ‘date’ of the previous transaction.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B (See MPEP 2141(III)(B)).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the aggregation of user personas across multiple lines of business elements of
Li to include the aggregated transaction data and user-defined condition elements of Ciurea in the analogous art of aggregated spending profiles (Ciurea, ¶ 14) for the same reasons as stated for claim 1. 
The combination of Li and Ciurea does not explicitly teach wherein providing further includes providing at least one operation by permitting the user to define a specific cross LOB token in the transaction data, the specific cross LOB token comprises: a different user identifier for a different user… … and wherein providing further includes assigning the token to the different user… appending the token to different user initiated transaction data for the different user initiated transaction, and providing the different user initiated transaction data with the token appended… wherein the user defines and provides the user-defined conditions for use of the account of the user by the different user… to present an option within a modified transaction interface to the different user that the different user can select a specific option to pay for the different user initiated transaction using the account of the user as payment for the different user initiated transaction based on the different user selecting the specific option within the modified transaction interface.
However Koeten discloses wherein providing further includes providing at least one operation by permitting the user to define a specific cross LOB token in the transaction data, the specific cross LOB token comprises: a different user identifier for a different user… and wherein providing further includes assigning the token to the different user… appending the token to different user initiated transaction data for the different user initiated transaction, and providing the different user initiated transaction data with the token appended… (Koeten, ¶ 52, the identity services may include, but are not limited to, Integrated Windows Authentication (WA) identity services, Public Key Infrastructure (PKI) identity services, Kerberos identity services, a token (discloses token), Active Directory, a third party website credential (e.g., a username and password of another network), Lightweight Directory Access Protocol (LDAP), Security Assertion Markup Language (SAML), etc.), (Id., ¶ 30, the identity service 170 may provide a secondary authentication mechanism based on a PKI certificate, token, or any other such information. The identity service 180 may provide supplemental attributes that correspond to a user (discloses assigning a token to a user)), (Id., ¶ 53, Although FIG. 5 illustrates a virtual identity for a single user being populated by two identity services, any number and any type of identity services may be used to populate multiple virtual identities of multiple users (discloses identifier for a different user)), (Id., ¶ 54, a virtual identity of a first user may be populated based on attribute fields of a first identity service and a second identity service. A virtual identity of a second user may be based on attribute fields of the first identity service, a third identity service, and fourth identity service. Thus, the virtual identity may be a mapping between the first and second users and the various attribute fields of the first, second, third, and fourth identity services).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li and the transactional data elements of Ciurea to include the second-user and token element of Koeten in the analogous art of aggregated virtual identities (Koeten, ¶ 47) for the same reasons as stated for claim 1.
While suggested, the combination of Li, Ciurea and Koeten does not explicitly teach …wherein the user defines and provides the user-defined conditions for use of the account of the user by the different user… to present an option within a modified transaction interface to the different user that the different user can select a specific option to pay for the different user initiated transaction using the account of the user as payment for the different user initiated transaction based on the different user selecting the specific option within the modified transaction interface.
However, Anderson discloses …wherein the user defines and provides the user-defined conditions for use of the account of the user by the different user… to present an option within a modified transaction interface to the different user that the different user can select a specific option to pay for the different user initiated transaction using the account of the user as payment for the different user initiated transaction based on the different user selecting the specific option within the modified transaction interface (Anderson, ¶ 108, the verbal confirmation parameter may be defined such that only transactions occurring outside of the customer's authorized area require verbal confirmation. The customer also may set parameters to allow additional users to process transactions through the customer's Message Wallet. More particularly, a parent may use the additional user parameter to allow a child to access the parent's Message Wallet to pay for the child's transactions. For example, a parent may configure their Message Wallet for child access such that the child could pay for their school lunch using the parent's Message Wallet), (Id., ¶ 111, Message Wallet configuration interface 1300 provides the Message Wallet customer the option to allow additional users to access the customer's Message Wallet. For example, a parent may allow a child to access the parent's Message Wallet. The parent may then monitor the child's spending and choose whether to authorize Message Wallet transactions initiated by the child. The Message Wallet configuration interface 1300 is not limited to familial relationships. For instance, a corporation may use the Message Wallet configuration interface 1300 to authorize its employees to use the corporation's Message Wallet to pay for business transactions. As described in the examples above, the Message Wallet configuration interface 1300 allows the Message Wallet customer to supervise transactions of linked users). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li, the transactional data elements of Ciurea and the different-user and token element of Koeten to include the different-user transaction interface elements of Anderson in the analogous art of aggregated message wallets (Anderson, ¶ 153) for the same reasons as stated for claim 1.


Regarding claim 19, the combination of Li, Ciurea, Koeten and Anderson discloses the system of claim 18.
Li further discloses wherein the aggregator/integrator service when executed further cause the hardware processor to: associate user-provided [Koeten discloses authorization tokens] to transactions over the first LOB and the second LOB through interaction with the first service and the second service (Li, ¶ 37, user profile aggregator component 152 may therefore contact the ecommerce server 160 across the internet 172 (discloses online services) (e.g. through an internet gateway 174), while fetching user profile data items and generating the aggregated user profile (discloses integration services)), (Id., ¶ 28, a common identifier (discloses global user identifier) may be used among the user profile servers 110, 122, 134, (discloses services) such as a social security number or an arbitrarily assigned ID)), (Id., ¶ 14, FIG. 9 is an illustration of an exemplary computer-readable medium comprising processor-executable instructions configured to perform a method or implement a system such as disclosed herein).
The combination of Li and Ciurea does not explicitly teach authorization token.
However Koeten further discloses authorization token (Koeten, Fig. 1 & Paragraph 30, Lines 1‐4, Identity Service Broker 150 manages the identity services 160, 170, and 180 using a token‐based authentication system).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li and the transactional data elements of Ciurea to include the authorization token element of Koeten in the analogous art of aggregated virtual identities of a user for the same reasons as stated for claim 1.

Regarding claim 20, the combination of Li, Ciurea, Koeten and Anderson discloses the system of claim 19.
Li further discloses wherein the aggregator/integrator service when executed further cause the hardware processor to: … and perform a user-initiated transaction with both the first service and the second service (Li, ¶ 37, user profile aggregator component 152 may therefore contact the ecommerce server 160 across the internet 172 (discloses online services) (e.g. through an internet gateway 174), while fetching user profile data items and generating the aggregated user profile (discloses integration services)), (Id., ¶ 28, a common identifier (discloses global user identifier) may be used among the user profile servers 110, 122, 134, (discloses services) such as a social security number or an arbitrarily assigned ID)), (Id., ¶ 14, FIG. 9 is an illustration of an exemplary computer-readable medium comprising processor-executable instructions configured to perform a method or implement a system such as disclosed herein), (Id., ¶ 1, an individual may communicate with an email server by providing her email account username and password (discloses user initiated transaction), and then communicate with other users via email that identifies her by her name and personalized email address). 
Li does not explicitly teach provide the services for one or more of: custom reporting for the aggregated transactional data, custom metrics generation for the aggregated transactional data.
However, Ciurea discloses provide the services for one or more of: custom reporting for the aggregated transactional data, custom metrics generation for the aggregated transactional data (Ciurea, ¶ 32, In one embodiment, transaction data, such as records of transactions made via credit accounts, debit accounts, prepaid accounts, bank accounts, stored value accounts and the like, is processed to provide information for various services, such as reporting (discloses reporting), benchmarking, advertising, content or offer selection, customization (discloses customization), personalization, prioritization, etc. In one embodiment, users are required to enroll in a service program and provide consent to allow the system to use related transaction data and/or other data for the related services.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the aggregation of user personas across multiple lines of business elements of
Li to include the aggregated transaction data and user-defined condition elements of Ciurea in the analogous art of aggregated spending profiles for the same reasons as stated for claim 1.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ciurea, Koeten and Anderson, and further in view of Shenoy et al., U.S. Patent No. 8,949,940 [hereinafter Shenoy].


Regarding claim 2, the combination of Li, Ciurea, Koeten and Anderson discloses the method of claim 1.
In addition, Li discloses an LOB [see ¶0028, as mapped to Claim 1, above].
The combination of Li, Ciurea and Koeten does not teach wherein aggregating further includes obtaining authorization from the user for aggregating.
However, Shenoy discloses wherein aggregating further includes obtaining authorization from the user for aggregating (Shenoy, Column 3, Lines 4‐6, aggregator is authorized to receive information from the issuers on behalf of the user).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li, the transactional data elements of Ciurea, the second-user and token element of Koeten and the different-user transaction interface elements of Anderson to include the authorization step as taught by Shenoy in the analogous art of aggregating user data from multiple businesses.
The motivation for doing this would have been to improve the security of the aggregation method by ensuring the user acknowledges and consents to the aggregation, and as suggested in Shenoy (Column 3, Lines 13‐15, This may prevent unauthorized data (e.g. "spam") from being added to the user's account). Such an improvement would help to improve the ease and simplicity of navigating “disparate attribute information stored at different identity services” as discussed in Koeten (¶ 5), as well as to provide improved intelligence information about how individual customers and/or various types or groups of customers respond to the advertisements as discussed in Ciurea (¶ 37), and would thus help to produce an improved aggregate user profile (Li, ¶ 31) [Shenoy, Column 3, Lines 13‐15; Anderson, ¶ 48; Koeten, ¶ 5; Ciurea, ¶ 37; Li, ¶ 31].



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ciurea, Koeten and Anderson and further in view of Vawter, U.S. Publication No. 2008/0035724 [hereinafter Vawter].

Regarding claim 4, the combination of Li, Ciurea, Koeten and Anderson discloses the method of claim 3.
While suggested, the combination of Li, Ciurea and Koeten does not explicitly teach wherein obtaining further includes mining LOB transactional data for transactions having the identifying information for acquiring the transactional data and mining second LOB transactional data for second transactions having the second identifying information for acquiring the second transactional data. 
However, Vawter discloses wherein obtaining further includes mining LOB transactional data for transactions having the identifying information for acquiring the transactional data and mining second LOB transactional data for second transactions having the second identifying information for acquiring the second transactional data (Vawter, Paragraph 24, Lines 1‐4, processes for mining transaction information may be incorporated into various devices and/or systems. Vawter, Paragraph 49, Lines 1‐
3, mining module 330 includes logic to obtain and process information related to a user of terminal
110)
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li, the transactional data elements of Ciurea and the second-user, the token element of Koeten and the different-user transaction interface elements of Anderson to include the verification of identity behind transactional data as taught by Vawter in the analogous art of customer ID tracking (Vawter, ¶ 97).
The motivation for doing this would have been to improve the security of the aggregation method by ensuring the identity behind transactional data is consistent across different lines of business, or as suggested in Vawter, ¶ 49, Lines 13‐16, to make this information available to a subscriber as part of a managed service. Such an improvement would help to improve the ease and simplicity of navigating “disparate attribute information stored at different identity services” as discussed in Koeten, ¶ 5, as well as to provide improved intelligence information about how individual customers and/or various types or groups of customers respond to the advertisements as discussed in Ciurea (¶ 37), and would thus help to produce an improved aggregate user profile (Li, ¶ 31) [Vawter, ¶ 49; Anderson, ¶ 48; Koeten, ¶ 5; Ciurea, ¶ 37; Li, ¶ 31].


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ciurea, Koeten and Anderson and further in view of Wallaja, U.S. Patent No. 9,892,401 [hereinafter Wallaja].

Regarding claim 5, the combination of Li, Ciurea, Koeten and Anderson discloses the method of claim 1.
Li further discloses global user identifier (Id., ¶ 28, a common identifier (discloses global user identifier) may be used among the user profile servers 110, 122, 134, such as a social security number or an arbitrarily assigned ID).
The combination of Li and Ciurea does not teach wherein aggregating further includes authenticating the user to a global identity associated with the [Li discloses global user identifier] and linking the transactional data and the second transactional data to the global identity.
However, Wallaja discloses wherein aggregating further includes authenticating the user to a global identity associated with the global user identifier and linking the transactional data and the second transactional data to the global identity (Wallaja, Column 4, Lines 44‐48, Identity server 130 may authenticate the user 105 across multiple sites and identities using the user identifiers 113).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li, the transactional data elements of Ciurea and the second-user, token element of Koeten and the different-user transaction interface elements of Anderson to include the link of various transactional data to a global identity as taught by Wallaja in the analogous art of [cumulating and tracking user profile information (Wallaja, ¶ 95).
The motivation for doing this would have been to improve the convenience and utility of the aggregated user identity by providing “transaction data to server 130 for transactions that take place with users of terminals 110 therein” wherein the “Server 130 may receive this transaction information and may further obtain user information from customers related to these transactions” (Wallaja, ¶ 122). Such an improvement would help to improve the ease and simplicity of navigating “disparate attribute information stored at different identity services” as discussed in Koeten (¶ 5), as well as to provide improved intelligence information about how individual customers and/or various types or groups of customers respond to the advertisements as discussed in Ciurea (¶ 37), and would thus help to produce an improved aggregate user profile (Li, ¶ 31) [Wallaja, ¶ 122; Anderson, ¶ 48; Koeten, ¶ 5; Ciurea, ¶ 37; Li, ¶ 31].


Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ciurea, Koeten and Anderson and further in view of Barrett et al., U.S. Patent No. 9,818,118 [hereinafter Barrett].

Regarding claim 8, the combination of Li, Ciurea and Koeten discloses the method of claim 1.
The combination of Li, Ciurea and Koeten does not teach providing further includes parsing the transactional data and the second transactional data to summarize selective components.
However, Barrett discloses providing further includes parsing the transactional data and the second transactional data to summarize selective components (Barrett, Column 5, Lines 52‐54, raw transaction level data will need to be parsed before it can be used to compile transaction level aggregates).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li, the transactional data elements of Ciurea and the second-user and token element of Koeten to include the batch processing method as taught by Barrett for the same reasons as stated for claim 6.

Regarding claim 11, the combination of Li, Ciurea, Koeten and Anderson discloses the method of claim 8.
The combination of Li, Ciurea, Koeten and Anderson does not teach wherein providing further includes producing one or more summary listings presented to the user for the selective components.
However, Barrett discloses wherein providing further includes producing one or more summary listings presented to the user for the selective components (Barrett, Column 6, lines 11‐15, the network can then aggregate each of the individual transactions into any type of statistic or report requested by the information requesters).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li, the transactional data elements of Ciurea and the second-user and token element of Koeten to include the batch processing method as taught by Barrett for the same reasons as stated for claim 6.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ciurea, Koeten and Anderson and further in view of Domenikos et al., U.S. Publication No. 2008/0103798 [hereinafter Domenikos].

Regarding claim 7, the combination of Li, Ciurea, Koeten and Anderson discloses the method of claim 1.
The combination of Li, Ciurea, Koeten and Anderson does not teach wherein aggregating further includes aggregating the transactional data and the second transactional data in a real‐time in response to a request from the user.
However, Domenikos discloses wherein aggregating further includes aggregating the transactional data and the second transactional data in a real‐time in response to a request from the user (Domenikos, ¶ 128, Lines 24‐26, it is preferable to have an embedded applet which will provide a more real‐time, interactive experience). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li, the transactional data elements of Ciurea and the second-user, the token element of Koeten and the different-user transaction interface elements of Anderson, to include the real‐time functionality as taught by Domenikos in the analogous art of online identity risk and profile information detection (Domenikos, ¶ 59).
The motivation for doing this would have been to provide a more interactive experience, as suggested by Domenikos (¶ 128). Such an improvement would help to improve the ease and simplicity of navigating “disparate attribute information stored at different identity services” as discussed in Koeten (¶ 5), as well as to provide improved intelligence information about how individual customers and/or various types or groups of customers respond to the advertisements as discussed in Ciurea (¶ 37), and would thus help to produce an improved aggregate user profile (Li, ¶ 31).



Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ciurea, Koeten, Anderson, Barrett and further in view of Brady et al., U.S. Patent No. 9,508,054 [hereinafter Brady].

Regarding claim 9, the combination of Li, Ciurea, Koeten, Anderson and Barrett discloses the method of claim 8.
While suggested, the combination of Li, Ciurea, Koeten, Anderson and Barrett does not explicitly teach wherein providing further includes iterating the parsing for selective metrics for the selective components.
However, Brady discloses wherein providing further includes iterating the parsing for selective metrics for the selective components (Brady, Column 10, Lines 63‐67, for each online merchant there are typically four different parsing templates which can be used).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li, the transactional data elements of Ciurea, the second-user and token element of Koeten, the different-user transaction interface elements of Anderson, and the batch processing elements of Barrett to include the parsing techniques taught by Brady in the analogous art of aggregating purchasing information.
The motivation for doing this would have been to improve the functionality of the aggregated user profile by filtering the aggregated data to find relevant information (Brady, column 9, lines 62-65). Such an improvement would help to improve the ease and simplicity of navigating “disparate attribute information stored at different identity services” as discussed in Koeten (¶ 5), as well as to provide improved intelligence information about how individual customers and/or various types or groups of customers respond to the advertisements as discussed in Ciurea (¶ 37), and would thus help to produce an improved aggregate user profile (Li, ¶ 31).

Regarding claim 10, the combination of Li, Ciurea, Koeten, Anderson and Barrett discloses the method of claim 9. 
While suggested, the combination of Li, Ciurea, Koeten, Anderson and Barrett does not teach wherein iterating further includes identifying the selective metrics based on interactive selection made by the user.
However, Brady discloses wherein iterating further includes identifying the selective metrics based on interactive selection made by the user (Brady, Column 11, Lines 19‐23, parsing templates have been created so a user does not themselves have to define grammars).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li, the transactional data elements of Ciurea, the second-user and token element of Koeten, the different-user transaction interface elements of Anderson, and the batch processing elements of Barrett to include the parsing techniques taught by Brady in the analogous art of aggregating purchasing information for the same reasons as stated for claim 9.



Claims 13‐14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li, Ciurea and Koeten, Anderson and in further view of Pitroda et al., U.S. Patent No. 8,781,923 [hereinafter Pitroda].


Regarding claim 13, the combination of Li, Ciurea, Koeten and Anderson discloses the method of claim 12.
The combination of Li and Ciurea does not explicitly disclose authorization token.
However, Koeten further discloses authorization token (Koeten, Fig. 1 & Paragraph 30, Lines 1‐4, Identity Service Broker 150 manages the identity services 160, 170, and 180 using a token‐based authentication system).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li and the transactional data elements of Ciurea to include the authorization token element of Koeten in the analogous art of establishing a virtual identity of a user for the same reasons as stated for claim 1.
The combination of Li, Ciurea, Koeten and Anderson does not teach wherein generating further includes receiving an authorization from the user for generating the cross LOB.
While suggested, the combination of Li, Ciurea, Koeten and Anderson does not explicitly teach wherein generating further includes receiving an authorization from the user for generating the cross LOB authorization token.
However, Pitroda discloses wherein generating further includes receiving an authorization from the user for generating the cross LOB authorization token (Pitroda, Column 20, Lines 32‐35, ability to secure all transactions, including issuance of tokens and receipts, using three‐dimensional authentication).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li, the transactional data elements of Ciurea and the second-user and token element of Koeten and the different-user transaction interface elements of Anderson to include user authorization for an authentication token as taught by Pitroda. 
The motivation for doing this would have been to improve the security of the aggregation method by ensuring the user acknowledges and consents to the token generation (Pitroda, column 93, lines 56-60). Such an improvement would help to improve the ease and simplicity of navigating “disparate attribute information stored at different identity services” as discussed in Koeten (¶ 5), as well as to provide improved intelligence information about how individual customers and/or various types or groups of customers respond to the advertisements as discussed in Ciurea (¶ 37), and would thus help to produce an improved aggregate user profile (Li, ¶ 31).

Regarding claim 14, the combination of Li, Ciurea, Koeten, Anderson and Pitroda discloses the method of claim 13.
While suggested, the combination of Li, Ciurea, Koeten and Anderson does not explicitly teach wherein receiving further includes permitting the user to interactively define processing restrictions for the cross LOB authorization token.
However, Pitroda further discloses wherein receiving further includes permitting the user to interactively define processing restrictions for the cross LOB authorization token (Pitroda, Column 20, Lines 38‐42, user may customize key infrastructure on a per user, per device or per domain basis, also including the ability to encrypt tokens and receipts).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the identity aggregation elements of Li, the transactional data elements of Ciurea and the second-user and token element of Koeten and the different-user transaction interface elements of Anderson to include user authorization for an authentication token as taught by Pitroda for the same reasons as stated for claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alperovitch et al. (U.S. Publication No. 2007/0130351) discloses aggregation of reputation data.
Ting (U.S. Publication No. 2008/0184349) discloses a system and method for identity consolidation.
Rhodes (U.S. Publication No. 2009/0119299) discloses online identity management and identity verification.
Hayes (U.S. Publication No. 2012/0072717) discloses a dynamic identity authentication system.
Aleong et al. (U.S. Patent No. 8,812,404) discloses an information aggregation service.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                       /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624